     Case 3:18-cv-00858-JPW-PT Document 48 Filed 05/14/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSHUA S. MILLER,                      :         Civil No. 3:18-CV-0858
                                       :
                   Plaintiff,          :
                                       :
                     v.                :
                                       :
LUZERNE COUNTY DEPT. OF                :
CORRECTIONS, et al.,                   :
                                       :
                   Defendants.         :         Judge Jennifer P. Wilson


                                  ORDER

     AND NOW, this 14th day of May, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED THAT Plaintiff’s motion to

amend is DENIED. (Doc. 36.)




                                           s/ Jennifer P. Wilson
                                           JENNIFER P. WILSON
                                           United States District Court Judge
                                           Middle District of Pennsylvania
